Citation Nr: 0501820	
Decision Date: 01/26/05    Archive Date: 02/07/05

DOCKET NO.  03-05 416A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a shoulder and arm 
disorder (right or left unspecified).

4.  Entitlement to service connection for degenerative 
arthritis of the cervical, thoracic, and lumbar spine.

5.  Entitlement to service connection for a right knee 
disorder, to include degenerative arthritis.

6.  Entitlement to service connection for a left knee 
disorder, to include degenerative arthritis and total 
replacement.

7.  Entitlement to service connection for residuals of 
shrapnel wounds, manifested by scars on the right and left 
forearms.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1952 to October 1954.  These matters are before the 
Board of Veterans Appeals (Board) from a March 2002 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.  In August 2004 the veteran 
withdrew an issue, entitlement to service connection for 
bilateral leg shrapnel wounds, that had been developed for 
appellate review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA are published at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  The VCAA and implementing 
regulations apply in the instant case.  In Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), the United States Court of 
Appeals for Veterans Claims (Court) provided guidance 
regarding the notice requirements mandated by the VCAA.  All 
pertinent notice requirements of the VCAA and implementing 
regulations appear to be met.  VCAA notice was provided to 
the veteran most recently in February 2002, prior to the last 
recertification of the claims to the Board.  

In February 1998 (and later in April 1999) the RO denied 
claims for service connection for degenerative arthritis of 
the cervical, thoracic, and lumbar spine, degenerative 
arthritis of both knees, and residuals of shrapnel wounds 
(scars) as not well grounded.  In March 2002 rating decision 
the RO considered these claims as claims to reopen based on 
receipt of new and material evidence.  Notes following 
38 U.S.C.A. § 5107 provide for reconsideration of claims 
recently denied or dismissed as not well grounded, (those 
that became final in the period between July 14, 1999 and the 
enactment date of the VCAA, November 9, 2000).  As the above-
mentioned claims were denied in April 1999 (and became final 
in April 2000), they should be re-adjudicated de novo.  

A December 1991 letter to the veteran from the Social 
Security Administration (SSA) informed him that was entitled 
to monthly "disability" benefits beginning in October 1991.  
Medical records considered in the adjudication of the SSA 
claim are not associated with his claim files, and there is 
no indication of an attempt to obtain such records.  Such 
records may contain information pertinent to the veteran's 
claims, and VA is required to obtain them.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should obtain copies of the 
medical records considered by SSA in its 
adjudication of the veteran's claim for 
disability benefits.  If such records are 
unavailable because they have been lost 
or destroyed, it should be so noted for 
the record.

2.  The RO should review any SSA records 
obtained pursuant to the request above 
and arrange for any further development 
(to include medical examinations) 
suggested by the records.  Then the RO 
should re-adjudicate the claims, 
including the service connection claims 
for degenerative arthritis of the 
cervical, thoracic, and lumbar spine, 
degenerative arthritis of the bilateral 
knees, and residuals of shrapnel wounds 
(scars) of the bilateral forearms on a de 
novo basis.  If any remain denied, the 
appellant and his representative should 
be provided an appropriate supplemental 
statement of the case (SSOC) and given 
the opportunity to respond.  The case 
should then be returned to the Board, if 
in order, for further review.

The purposes of this remand are to satisfy due process 
considerations and to assist the veteran in development of 
his claims.  He has the right to submit additional evidence 
and argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


